

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO EUGENE SCIENCE INC THAT SUCH REGISTRATION IS NOT REQUIRED.



 
Right to Purchase ________ shares of Common Stock of Eugene Science, Inc.
(subject to adjustment as provided herein)



COMMON STOCK PURCHASE WARRANT
 

No. 2007-__
Issue Date: November 27, 2007

       
EUGENE SCIENCE, INC., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, __________,
or its successors or assigns (the “Holder”), is entitled, subject to the terms
set forth below, to purchase from the Company at any time after the Issue Date
until 5:00 p.m., P.S.T. on the third anniversary of the Issue Date (the
“Expiration Date”), up to _____________ (__________) fully paid and
nonassessable shares (“Warrant Shares”) of the common stock of the Company (the
“Common Stock”), at a per share purchase price of $0.25. The aforedescribed
purchase price per share, as adjusted from time to time as herein provided, is
referred to herein as the "Purchase Price." The number and character of such
shares of Common Stock and the Purchase Price are subject to adjustment as
provided herein. The Company may reduce the Purchase Price without the consent
of the Holder. Capitalized terms not otherwise defined shall have the meaning
set forth in the Note and Warrant Purchase Agreement by and between the Holder
and the Company on or about this date.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a) The term “Company” shall include Eugene Science, Inc. and any corporation
which shall succeed to or assume the obligations of Eugene Science, Inc.
hereunder.
 
(b) The term “Common Stock” includes (a) the Company's Common Stock and (b) any
other securities into which or for which any of the securities described in
(a) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.
 
(c) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.
 
1. Exercise of Warrant.
 
1.1. Number of Shares Issuable upon Exercise. From and after the Issue Date
through and including the Expiration Date the Holder hereof shall be entitled to
receive, upon exercise of this Warrant in whole in accordance with the terms of
subsection 1.2 or upon exercise of this Warrant in part in accordance with
subsection 1.3, ________ shares of Common Stock of the Company, subject to
adjustment pursuant to Section 4.
 
1

--------------------------------------------------------------------------------



1.2. Full Exercise. This Warrant may be exercised in full by the Holder hereof
by delivery of an original or facsimile copy of the form of subscription
attached as Exhibit A hereto (the “Subscription Form") duly executed by such
Holder and surrender of the original Warrant within seven (7) days of exercise,
to the Company at its principal office or at the office of its Warrant Agent (as
provided hereinafter), accompanied by payment, in cash, wire transfer or by
certified or official bank check payable to the order of the Company, in the
amount obtained by multiplying the number of shares of Common Stock exercisable
under this Warrant by the Purchase Price then in effect or by cashless exercise
in the manner set forth in Section 2. This Warrant may also be exercised in full
on a "cashless exercise" basis in accordance with the provisions of Section 2.
 
1.3. Partial Exercise. This Warrant may be exercised in part (but not for a
fractional share) by surrender of this Warrant in the manner and at the place
provided in subsection 1.2 except that the amount payable by the Holder on such
partial exercise shall be the amount obtained by multiplying (a) the number of
whole shares of Common Stock designated by the Holder in the Subscription Form
by (b) the Purchase Price then in effect. On any such partial exercise, the
Company, at its expense, will forthwith issue and deliver to or upon the order
of the Holder hereof a new Warrant of like tenor, in the name of the Holder
hereof or as such Holder (upon payment by such Holder of any applicable transfer
taxes) may request, the whole number of shares of Common Stock for which such
Warrant may still be exercised. This Warrant may also be exercised in part on a
"cashless exercise" basis in accordance with the provisions of Section 2.
 
1.4. Fair Market Value. Fair Market Value of a share of Common Stock as of a
particular date (the "Determination Date") shall mean:
 
(a) If the Company's Common Stock is traded on an exchange or is quoted on the
National Association of Securities Dealers, Inc. Automated Quotation ("NASDAQ")
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the
American Stock Exchange, LLC (“AMEX”), then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date;
 
(b) If the Company's Common Stock is not traded on an exchange or on the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or
AMEX, but is traded in the over-the-counter market, then the average of the
closing bid and ask prices reported for the last business day immediately
preceding the Determination Date;
 
(c) Except as provided in clause (d) below, if the Company's Common Stock is not
publicly traded, then as the Holder and the Company agree, or in the absence of
such an agreement, by arbitration in accordance with the rules then standing of
the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided; or
 
(d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.
 
1.5. Company Acknowledgment. The Company will, at the time of the exercise of
the Warrant, upon the request of the Holder hereof acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
2

--------------------------------------------------------------------------------



1.6 Delivery of Stock Certificates, etc. on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder hereof as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within five (5) business days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder hereof, or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and nonassessable shares of
Common Stock (or Other Securities) to which such Holder shall be entitled on
such exercise, plus, in lieu of any fractional share to which such Holder would
otherwise be entitled, cash equal to such fraction multiplied by the then Fair
Market Value of one full share of Common Stock, together with any other stock or
other securities and property (including cash, where applicable) to which such
Holder is entitled upon such exercise pursuant to Section 1 or otherwise.
 
2. Cashless Exercise.
 
(a) If (i) the resale of the Warrant Shares has not been registered with the
Securities and Exchange Commission within nine months of the Issue Date and (ii)
the Fair Market Value of one share of Common Stock is greater than the Purchase
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant for cash, the holder may elect to receive Warrant Shares equal to
the value (as determined below) of this Warrant (or the portion thereof being
cancelled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Subscription Form in which event the Company
shall issue to the holder a number of shares of Common Stock computed using the
following formula:
 

 
 
X=Y (A-B)
    A

 

         Where
X=
the number of shares of Common Stock to be issued to the holder

 

 
Y=
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 

 
A=
the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 
B=
Purchase Price (as adjusted to the date of such calculation)

 
The cashless exercise provisions set forth in this Section 2 shall expire
immediately upon the effectiveness of the Company’s registration of the Warrant
Shares.
 
3. Adjustment for Reorganization, Consolidation, Merger, etc.; Adjustment for
Issuance of Additional Securities
 
3.1. Reorganization, Consolidation, Merger, etc. In case at any time or from
time to time, the Company shall (a) effect a reorganization, (b) consolidate
with or merge into any other person or (c) transfer all or substantially all of
its properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder of this Warrant, on
the exercise hereof as provided in Sections 1 or 2, at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall receive, in lieu of the
Common Stock (or Other Securities) issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant, immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 4.
 
3

--------------------------------------------------------------------------------



3.2. Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such dissolution, shall at its expense deliver or cause to be delivered
the stock and other securities and property (including cash, where applicable)
receivable by the Holder of the Warrants after the effective date of such
dissolution pursuant to this Section 3 to a bank or trust company (a "Trustee")
having its principal office in Orange County, California, as trustee for the
Holder of the Warrants.
 
3.3. Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the Other Securities and property receivable on
the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4. In the event this Warrant does not continue in full force
and effect after the consummation of the transaction described in this
Section 3, then only in such event will the Company's securities and property
(including cash, where applicable) receivable by the Holder of the Warrants be
delivered to the Trustee as contemplated by Section 3.2.
 
3.4 Subsequent Equity Sales. Other than Excluded Securities, if the Company or
any Subsidiary thereof, as applicable, at any time while Warrants are
outstanding, shall offer, sell, grant any option to purchase or offer, sell or
grant any right to reprice its securities, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or warrants, options or convertible debt (“Common Stock
Equivalents”) entitling any Person to acquire shares of Common Stock, at an
effective price per share less than the then Purchase Price (“Dilutive
Issuance”), the Purchase Price shall be adjusted downward, but never upward, by
multiplying the Purchase Price by a fraction, the numerator of which is the
number of shares of Common Stock outstanding immediately prior to the Dilutive
Issuance plus the number of shares of Common Stock which the offering price for
such Dilutive Issuance would purchase at the then Purchase Price, and the
denominator of which shall be the sum of the number of shares of Common Stock
outstanding immediately prior to the Dilutive Issuance plus the number of shares
of Common Stock so issued or issuable in connection with the Dilutive Issuance.
Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued. The Company shall notify the Holder in writing, no later
than the business day following the issuance of any Common Stock or Common Stock
Equivalents subject to this section, indicating therein the applicable issuance
price, or of applicable reset price, exchange price, conversion price and other
pricing terms. In the event the Purchase Price is decreased due to a Dilutive
Issuance, the number of shares of Common Stock issuable on exercise of the
Warrants will be determined by multiplying the number of shares of Common Stock
issuable on exercise of the Warrants immediately prior to the Dilutive Issuance
by a fraction the numerator of which will be the Purchase Price immediately
prior to the Dilutive Issuance and the denominator of which will be the Purchase
Price adjusted by the Dilutive Issuance.
 
4

--------------------------------------------------------------------------------



“Excluded Securities” shall mean (i) securities issued in connection with the
Note and the Warrant; (ii) securities issued upon conversion of any securities
outstanding as of the date of this Warrant; (iii) securities issued pursuant to
the acquisition of another business or business segment of any such entity by
the Company by merger, purchase of substantially all the assets or other
reorganization whereby the Company will own more than fifty percent (50%) of the
voting power of such business entity or business segment of any such entity;
(iv) securities issued to employees, consultants, officers, directors or
advisors of the Company pursuant to any stock option, stock purchase or stock
bonus plan, agreement or arrangement approved by the Board of Directors of the
Company; (v) securities issued in connection with obtaining lease financing,
whether issued to a non affiliated lender, lessor, guarantor or other person and
approved by the Board of Directors of the Company; (vi) securities issued to
leasing companies, landlords and other providers of goods and services to the
Company and approved by the Board of Directors; (vii) securities issued in
connection with strategic transactions involving the Company and other entities,
including (A) joint ventures, manufacturing, marketing or distribution
arrangements or (B) technology license, transfer or development arrangements;
provided that such strategic transactions and the issuance of shares therein,
have been approved by the Board of Directors of the Company; and (viii) any
right, option or warrant to acquire any security convertible into the securities
pursuant to subsections (i) through (vii) above.
 
4. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of the Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the Holder of this Warrant shall thereafter, on
the exercise hereof as provided in Section 1 or 2, be entitled to receive shall
be adjusted to a number determined by multiplying the number of shares of Common
Stock that would otherwise (but for the provisions of this Section 4) be
issuable on such exercise by a fraction of which (a) the numerator is the
Purchase Price in effect immediately prior to such event (but for the provisions
of this Section 4), and (b) the denominator is the Purchase Price in effect on
the date of such event.
 
5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrants, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of the Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Purchase Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant. The Company will forthwith mail a
copy of each such certificate to the Holder of the Warrant and any Warrant Agent
of the Company (appointed pursuant to Section 11 hereof).
 
6. Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements. The Company will at all times reserve and keep available, solely for
issuance and delivery on the exercise of the Warrants, all shares of Common
Stock (or Other Securities) from time to time issuable on the exercise of the
Warrant. This Warrant entitles the Holder hereof to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Company's Common Stock.

5

--------------------------------------------------------------------------------



7. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”). On the surrender
for exchange of this Warrant, with the Transferor's endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form”) and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company at its expense, but with payment by the Transferor of any applicable
transfer taxes, will issue and deliver to or on the order of the Transferor
thereof a new Warrant or Warrants of like tenor, in the name of the Transferor
and/or the transferee(s) specified in such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor. No such transfers shall result in a public
distribution of the Warrant.
 
8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense, twice only, will
execute and deliver, in lieu thereof, a new Warrant of like tenor.
 
9. Warrant Agent. The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing Common
Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
10. Transfer on the Company's Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
11. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be the addresses set forth in the Purchase Agreement.
 
12. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of California. Any dispute relating to this Warrant shall
be adjudicated only in County of Orange in the State of California. The headings
in this Warrant are for purposes of reference only, and shall not limit or
otherwise affect any of the terms hereof. The invalidity or unenforceability of
any provision hereof shall in no way affect the validity or enforceability of
any other provision.
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

        EUGENE SCIENCE, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

        Witness:          

--------------------------------------------------------------------------------

 

 
7

--------------------------------------------------------------------------------



Exhibit A


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)


TO: EUGENE SCIENCE INC
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):


___ ________ shares of the Common Stock covered by such Warrant; or
 
___ the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth in Section 2.


The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):


___ $__________ in lawful money of the United States; and/or
 
___ the cancellation of such portion of the attached Warrant as is exercisable
for a total of _______ shares of Common Stock (using a Fair Market Value of
$_______ per share for purposes of this calculation); and/or


___ the cancellation of such number of shares of Common Stock as is necessary,
in accordance with the formula set forth in Section 2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.


The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _________________ whose address is
    

--------------------------------------------------------------------------------

     .

--------------------------------------------------------------------------------

 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________
                                
(Signature must conform to name of holder as specified on the face of the
Warrant)
 
                                
                                
(Address)

 

--------------------------------------------------------------------------------



Exhibit B
 
 
FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of EUGENE SCIENCE, INC. to which the within Warrant relates specified
under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of EUGENE SCIENCE,
INC. with full power of substitution in the premises.
 


Transferees
Percentage Transferred
Number Transferred
                 





Dated: ______________, ___________
 
 
 
Signed in the presence of:
 
                          
(Name)
 
 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
 
                          
(Name)
                                    
(Signature must conform to name of holder as specified on the
face of the warrant)
 
 
 
                                    
                                    
     (address)
 
                                    
                                    
     (address)

 
10

--------------------------------------------------------------------------------


 